Acknowledgements
This communication is in response to applicant’s response filed on 10/08/2021.
Claims 1 and 9 have been amended. Claims 1-16 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 102(a)(2) that Kim (US 20200005282) does not teach or suggest “a propagation request including at least one transaction output address of a first blockchain wallet…and a recipient address associated with a second blockchain wallet…the first smart contract is an executable script (i) that self-executes after a predetermined period of time of inactivity associated with the at least one transaction output address of the first blockchain wallet… before expiration of the predetermined period of time of inactivity associated with the at least one transaction output address of the first blockchain wallet…” as recited in amended claims 1 and 9, examiner respectfully argues that applicant’s argument is moot in light of the new grounds of rejection necessitated by the amendments to claim 1 and 9. 


Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pickhardt (US 20200119916).

Regarding Claims 1 and 9, Pickhardt teaches receiving, by a receiver of a processing server, a propagation request including at least one transaction output address of a first blockchain wallet, a digital signature, and a recipient address associated with a second blockchain wallet, where the recipient address and each of the at least one transaction output address are blockchain addresses associated with a blockchain, where each at least one transaction output address is generated using a public key of a cryptographic key pair, and where the digital signature is generated using a private key of the cryptographic key pair (Paragraphs 0033-0034 and 0001 teach in step 501, a cryptographically protected account is provided, which a first user may wish to gain access to; the account may comprise an account identifier (i.e., output address) and a plurality of authentication data such as data used to verify access; the account may also be protected by public-key cryptography, and authentication data may comprise a public key; the account may be protected by a password (i.e., private key), and authentication data may comprise the password or a cryptographically protected version of the password such as a hash or salted hash; in step 502, a recovery notification (i.e., propagation request) is received by a system of servers from the first user; users may be required to submit recovery notification messages prior to a recovery challenge, where the recovery notification is a hashed or encrypted version of the recovery challenge (i.e., digital signature); this provides proof that the recovery challenge was submitted, without revealing its contents; the recovery notification may comprise a hashed or encrypted account identifier; in some embodiments, the recovery notification may additionally comprise a hashed or encrypted recovery mechanism (i.e., recipient address); the recovery mechanism may be used to assist the user in regaining access to the account (e.g., the recovery mechanism may comprise a replacement public key or a replacement password)); generating, by a processing device of the processing server, a first smart contract, wherein the first smart contract is an executable script (i) that self-executes after a predetermined period of time of inactivity associated with the at least one transaction output address of the first blockchain wallet, and (ii) initiates a first blockchain transaction for transfer of all assets from each of the at least one transaction output addresses of the first blockchain wallet to the recipient address of the second blockchain wallet including use of the digital signature (Paragraph 0035 teaches in step 503, a recovery challenge is received by a system of servers from the first user; a user's client computer is responsible for transmitting or broadcasting the recovery challenge to the servers; the recovery challenge may comprise a pre-hash or unencrypted account identifier, an escrow transaction or deposit, and a pre-hash or unencrypted recovery mechanism; the pre-hash account identifier and optionally the pre-hash recovery mechanism may be verified against the account notification; the escrow deposit may comprise a smart contract that is self-executing and cannot be stopped or rolled back, or other transfer of value);  Page 3 of 15transmitting, by a transmitter of the processing server, the generated first smart contract to a blockchain node of a plurality of blockchain nodes associated with the blockchain (Paragraph 0036-0037 and 0039 teach in step 504, a recovery challenge secret is received by a system of servers from the first user; a user's client computer is responsible for transmitting or broadcasting the recovery challenge secret to the servers; in step 505, the recovery challenge secret may be verified by the system of servers; the recovery challenge secret may be compared with the recovery secret; in an embodiment, a hash, an encryption, other cryptographic mechanism, or other transformation may be applied to the recovery challenge secret before comparing with the recovery secret; in step 507, when the recovery challenge secret is valid, the recovery challenge may be broadcast to an output channel by the system of servers; the output channel may comprise a blockchain); before expiration of the predetermined period of time of inactivity associated with the at least one transaction output address of the first blockchain wallet, receiving, by the receiver of the processing server, a blockchain data value included in a new block added to the blockchain indicating that a new transaction has been processed, wherein the blockchain data value includes one of a used address of the at least one transaction output addresses of the first blockchain wallet and a new address generated using the public key of the cryptographic key pair, and wherein the blockchain data value was added to the blockchain within the predetermined period of time (Paragraphs 0038-0039 teach the escrow deposit may be paid to the account by assigning the value of the escrow deposit to the account directly, or a mechanism may be provided allowing assignment of the value to a preferred destination; in step 508, an input channel may be monitored during a waiting period; the waiting period may be at least the minimum waiting duration configured in the account; in step 509, a recovery response is received by the system of servers; a user's client computer is responsible for transmitting or broadcasting the recovery response to the servers; the recovery response may comprise evidence of ownership of the account, such as a secret key or proof of private key ownership by using the private key to decrypt a value encrypted by the public key or encrypt a value that can be decoded by the public key, a password, a login to the account, or other evidence of ownership; in an example, the recovery response may be received from the account owner); in response to receiving the blockchain data value included in the new block indicating that a new transaction has been processed, automatically generating, by the processing device of the processing server, a second smart contract, which causes expiration of the first smart contract, wherein the second smart contract is a second executable script that self-executes after the predetermined period of time of inactivity associated with the first blockchain wallet and initiate a second blockchain transaction for transfer of all assets from (i) each of the at least one transaction output addresses without the used address, or (ii) each of the at least one transaction output addresses and the new address, to the recipient address of the second blockchain wallet including use of the digital signature (Paragraphs 0039-0040 teach in step 510, the evidence of ownership in the recovery response is verified by the system of servers. In an embodiment, the evidence of ownership may be verified by comparing the evidence of ownership to the authentication data in the account; in step 511, when the evidence of ownership is valid, the first user forfeits all, or at least a portion, of the payment made into escrow; the funds may be transferred into any account not owned by the first user; the escrow deposit may be paid to the account by assigning the value of the escrow deposit to the account directly, or a mechanism may be provided allowing assignment of the value to a preferred destination); and transmitting, by the transmitter of the processing server, the generated second smart contract to one of the plurality of blockchain nodes associated with the blockchain (Paragraphs 0040 and 0035 teach the escrow deposit may be paid to the account by assigning the value of the escrow deposit to the account directly, a mechanism (i.e., second smart contract) may be provided allowing assignment of the value to a preferred destination (i.e., the mechanism is received by the system of servers that received the first smart contract); the escrow deposit may comprise a smart contract that is self-executing and cannot be stopped or rolled back, or other transfer of value).
Regarding Claim 1, Pickhardt teaches a method for propagating survival of cryptographic currency after inactivity over a predetermined period of time in a blockchain through the use of smart contracts (Paragraph 0033 teaches FIGS. 5A-B illustrate an exemplary method 500 that may be used in one embodiment).
Regarding Claim 9, Pickhardt teaches a system for propagating survival of cryptographic currency after inactivity over a predetermined period of time in a blockchain through the use of smart contracts, comprising: a receiver of a processing server; a processing device of the processing server; and a transmitter of the processing server (Paragraphs 0052, 0054, and 0056 teach FIG. 7 illustrates an example machine of a server within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed; the server includes a processing device, a main memory, a static memory, and a data storage device, which communicate with each other via a bus; the server may further include a network interface device to communicate over the network).

Regarding Claims 2 and 10, Pickhardt teaches all the limitations of claims 1 and 9 above; and Pickhardt further teaches wherein the recipient address is generated using a separate public key of a second cryptographic key pair (Paragraph 0034 teaches the recovery mechanism may comprise a replacement public key (i.e., separate public key)).

Regarding Claims 3 and 11, Pickhardt teaches all the limitations of claims 1 and 9 above; and Pickhardt further teaches wherein the processing server is one of the plurality of blockchain nodes associated with the blockchain (Paragraphs 0017 and 0042 teach servers 120, 121 may process account logins and serve account content and may comprise blockchain processing nodes; a blockchain may be maintained by validators, also called miners or nodes, which are responsible for constructing new blocks and collaborating to operate a consensus mechanism which establishes the accepted state of the blocks in the blockchain).

Regarding Claims 4 and 12, Pickhardt teaches all the limitations of claims 3 and 11 above; and Pickhardt further teaches wherein the blockchain data value is one of a plurality of blockchain data values included in a new block received from a separate blockchain node of the plurality of blockchain nodes associated with the blockchain (Paragraph 0039 teaches in step 509, a recovery response is received by the system of servers; a user's client computer (i.e., separate blockchain node) is responsible for transmitting or broadcasting the recovery response to the servers; the recovery response may comprise evidence of ownership of the account, such as a secret key or proof of private key ownership by using the private key to decrypt a value encrypted by the public key or encrypt a value that can be decoded by the public key, a password, a login to the account, or other evidence of ownership).

Regarding Claims 5 and 13, Pickhardt teaches all the limitations of claims 1 and 9 above; and Pickhardt further teaches validating, by the processing device of the processing server, the digital signature using the public key of the cryptographic key pair prior to generation of the first smart contract (Paragraphs 0037 and 0044 teach the recovery challenge secret may be verified by the system of servers; the recovery challenge secret may be reconstructed from the subset of secret parts and the result may be compared with the recovery secret; a hash, an encryption, other cryptographic mechanism, or other transformation may be applied to the recovery challenge secret before comparing with the recovery secret; the blockchain transaction may be completed by creating a transaction record, signing the transaction record with the private key of the source blockchain account, and submitting transaction record to the blockchain by broadcasting the signed transaction record to a plurality of validators in the blockchain; the validators may verify the signed transaction record, include the signed record in a block; while verifying the signed transaction record, validators may check for errors such as incorrect transaction signature or insufficient contents in the source blockchain account to complete the transaction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pickhardt (US 20200119916) in view of Shao (US 20190253239).

Regarding Claims 6 and 14, Pickhardt teaches all the limitations of claims 1 and 9 above; and Pickhardt further teaches wherein the second smart contract is an executable script configured to self-execute after the predetermined period of time (Paragraphs 0060-0061 and 0069 teach a process of returning the resource in the target account to the lost account is the same as a process of transferring the resource in the lost account to the target account; after the submitting an authentication request to a block chain, so that the block chain records a transfer event (i.e., second smart contract) in the block chain according to the authentication request, the method for processing account information in a block chain may further include: setting, by a device of the block chain, a freezing period for the target account, the resource in the target account not being allowed to be transferred within the freezing period; after the gateway re-checks the materials, the transferred resource may be returned to the original account, that is, the lost account in the transfer request, of the resource according to the returning request of the user).
However, Pickhardt does not explicitly teach receiving, by the receiver of the processing server, a modification request, wherein the modification request includes a new destination address; generating, by the processing device of the processing server, a third smart contract, and initiating the second blockchain transaction to the new destination address in place of the recipient address; and transmitting, by the transmitter of the processing server, the generated third smart contract to one of the plurality of blockchain nodes associated with the blockchain.
Shao from same or similar field of endeavor teaches receiving, by the receiver of the processing server, a modification request, wherein the modification request includes a new destination address (Paragraphs 0033, 0035-0036 teach FIG. 3 depicts an example system for updating smart contracts; the system 300 includes a contract updates management system that manages updates to smart contracts, including a smart contract; an update request (i.e., modification request) can be provided to the contracts management system, which invokes the update process; the update request identifies the smart contract that is to be updated, as well as an update that is to be performed; an updates smart contract (i.e., third smart contract) can be selected for executing the update process based on the type of update; for example, a type of update may be modifying parties to the smart contract); generating, by the processing device of the processing server, a third smart contract, and initiating the second blockchain transaction to the new destination address in place of the recipient address (Paragraphs 0040-0042 teach each proposal to update the smart contract that is processed by the contract updates management system can include the content; example content can include, without limitation, an address of the smart contract, an address of the updates smart contract (i.e., third smart contract), a reason for the update; a controller contract can be defined by a dispatcher upon receipt of a request by a contract originator who originates the smart contract; for example, the smart contract can be originated by one or more of the nodes; the controller contract includes a router that routes requests, including requests to update the smart contract; a modification of the contract address data in the router can be performed by the updates smart contract); and transmitting, by the transmitter of the processing server, the generated third smart contract to one of the plurality of blockchain nodes associated with the blockchain (Paragraphs 0043 teaches the contract updates management system can receive the proposal, and can send requests to non-change-proposing users (including users 308 b, 308 c, 308 d, 308 e); the requests that are sent to the non-change-proposing users can include the change being proposed for the smart contract, and a request (or invitation) to vote on the change; the nodes 308 b, 308 c, 308 d, 308 e can provide their votes to the contract updates management system).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Pickhardt to incorporate the teachings of Shao to receive, by the receiver of the processing server, a modification request, wherein the modification request includes a new destination address; generate, by the processing device of the processing server, a third smart contract, and initiate the second blockchain transaction to the new destination address in place of the recipient address; and transmit, by the transmitter of the processing server, the generated third smart contract to one of the plurality of blockchain nodes associated with the blockchain.
There is motivation to combine Shao into Pickhardt because conventional systems use centralized solution to manage changes to smart contracts, which can include processes that are difficult to manage, and have other disadvantages. When a smart contract is to be updated (or upgraded), an authorized entity (e.g., a manager, a contract creator, or a public agency) may be responsible for updating a smart contract, and can communicate with entities regarding the update. After the communication reaches a consensus, the authorized entity can perform the update operation. This process can be difficult to monitor, and can require entities that are parties to the smart contract to trust the authorize entity (Shao Paragraph 0003). By allowing the smart contract originator to unilaterally modify the destination address in a smart contract, the system does not require parties to rely on the authorize entity. In addition, by recording the update on the blockchain, the updates can be easily monitored by the entities in the network.

Regarding Claims 7 and 15, the combination of Pickhardt and Shao teaches all the limitations of claims 6 and 14 above; however the combination does not explicitly teach wherein the modification request further includes a new digital signature, and the third smart contract further includes the new digital signature.
Shao further teaches wherein the modification request further includes a new digital signature, and the third smart contract further includes the new digital signature (Paragraph 0038 teaches the updates smart contract can manage a list of nodes that are involved in satisfying the one or more conditions that are to be met for updating of the smart contract; a node must perform some task, or has some task performed (e.g., by a user at the node); for example, a node can be required to provide information, approval, a signature (e.g., digital signature), and/or a vote, depending on the logic and set of conditions required to implement the update).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pickhardt and Shao to incorporate the further teachings of Shao for the modification request to further include a new digital signature, and the third smart contract further includes the new digital signature.
There is motivation to further combine Shao into the combination of Pickhardt and Shao because of the same reasons listed above for claims 6 and 14.

Regarding Claims 8 and 16, the combination of Pickhardt and Shao teaches all the limitations of claims 7 and 15 above; and Pickhardt further teaches validating, by the processing device of the processing server, the new digital signature using the public key of the cryptographic key pair prior to generation of the third smart contract (Paragraphs 0077-0078 teach operation S506: the block chain obtains the first data according to the received authentication request, and a plurality of devices of the block chain verifies the first data by using the public key of the first account and obtains initial data after verification succeeds; the block chain obtains the first data from the authentication request submitted by the gateway, and the plurality of devices of the block chain verifies the first data by using the public key of the first account; if verification succeeds, the block chain may obtain the initial data from the first data; in the foregoing verification process, because checking of the identity information and the transfer request is completed by the gateway, and the block chain trusts a checking result of the gateway, the block chain only needs to verify whether a signature provided by the gateway for the initial data is authentic; operation S507: the block chain records a transfer event according to the initial data, to transfer a resource in the lost account to the target account. A block may be newly added to the block chain).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raevsky et al. (US 10,790,976 B1) teaches systems and methods for recovering cryptocurrency assets which may be tied to a lost personal private encryption key. The disclosed system deploys a multi-signature wallet formed from a set of keys including the user's personal key, the key of an organization provides blockchain service for the user, and a reserve key stored by third-party escrow organization. To recover a lost user private key, the system generates and digitally signs with the appropriate private keys a blockchain transaction that includes a script configured, when executed by a node in a blockchain network, to replace the user key with a replacement key.
Asa (US 20200320519) teaches systems and methods for applying rules on crypto assets, comprising: an admin user crypto wallet; an end user crypto wallet; receiving in the admin wallet an action request from the end user via a smart contract; checking eligibility of the requested action according to the predefined or default rules; and approving and performing the action via a transaction to the block chain or denying the request, according to the eligibility.
Patin (US 20190245688) teaches an example system for private key recovery performed by a processor of a key recovery computing system, a key recovery computing system is configured to provide an original private key. The original private key is associated with a storage location of a blockchain-based asset. The key recovery computing system is configured to receive supplemental recovery information provided by a user via a user computing device. A recovery seed is derived from at least a subset of the supplemental recovery information, wherein the recovery seed is non-invertible. The original private key and the recovery seed are stored relationally to the supplemental recovery information. In some embodiments, the processor is further configured to cryptographically protect at least one of the original private key and the recovery seed via a universal second-factor authentication (U2F) device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685